Exhibit 10.8




SALES REPRESENTATIVE AGREEMENT




This Agreement (the "Agreement") dated as of the 30th day of May, 2013
("Effective Date") is made between Polybrite International, Inc, an Illinois
corporation, with its principal office located at 1751 West Diehl Road, Suite
110, Naperville, Illinois 60563 ("POLYBRITE"), and LED LIGHTING COMPANY, INC., a
Delaware Corporation, with its principal office located at 4000 Bridgeway, Suite
400, Sausalito, California 94965 ("REPRESENTATIVE").




Recitals




A.

REPRESENTATIVE  entered  into  business  discussions  with  POLYBRITE  on  a
 non-exclusive,  best efforts basis and wishes to continue to assist POLYBRITE
to develop new domestic and international business opportunities as follows:




i.

REFERRALS - To identify and refer to POLYBRITE companies, business entities,
individuals as well as national, state or local governments, municipalities,
and/or agencies or sub-divisions thereof, including  state-owned   utilities
 and/or  subsidiaries  or  affiliates  thereof,  that  purchase,  resell,
distribute current and/or future POLYBRITE  Products (as hereinafter defined),
including,  but not limited to those parties listed on Schedule 1 hereto;




ii.

INTRODUCTIONS- As a result of other services performed by Representative,
 introductions to strategic partners or investors, who are not current customers
of POLYBRITE,  are expected to be made.   To the extent these introductions
result in purchases of POLYBRITE products or services. Sales Revenue received
from these introductions shall be subject to this agreement and credited to
Representative.




iii.

SALES:  - To solicit sales of  POLYBRITE Products to companies, business
entities, individuals as well as national, state or local governments,
municipalities, and/or agencies or sub-divisions thereof including state-owned
utilities and/or subsidiaries or affiliates thereof; and




iv.

OTHER OPPORTUNITIES - To identify and refer to POLYBRITE  other business
opportunities from time to time by REPRESENTATIVE  as agreed to by the parties
and provided herein.




B.

POLYBRITE   agrees  to   compensate   REPRESENTATIVE   for   selling   POLYBRITE
  Products   to companies, business entities, individuals as well as national,
state or local governments, municipalities,  and/or agencies or sub-divisions
thereof including state-owned utilities and/or subsidiaries or affiliates
thereof, subject to the terms and conditions of this Agreement.




Agreement




For good  and valuable  consideration,  receipt  of  which  is hereby
 acknowledged,  POLYBRITE and




REPRESENTATIVE hereby agree as follows:







1.   DEFINITIONS




Capitalized terms used herein shall have the meanings ascribed thereto below:




a)         "POLYBRITE  Products" mean all products, or technologies
manufactured, distributed, sold, or licensed by POLYBRITE;




b)         "Sales  Revenue" means aggregate revenue received as a result of any
agreement  entered into between POLYBRITE and any customer developed as a result
of REFFERALS, SALES AND OTHER OPPORTUNITIES,  as those terms are used in Recital
A  above, or any REPRESENTATIVE  client, as that term  is  used  in
 subparagraph  1  (c)  below,  less  returns,  discounts,  freight, insurance
 and  other allowances, charges and credits.




c)         “REPRESENTATIVE  Client"  means  any  companies,  business  entities,
 individuals  as well  as national, state or local governments, municipalities,
 and/or agencies or sub-divisions  thereof including state-owned utilities
and/or subsidiaries or affiliates thereof referred by REPRESENTATIVE to
POLYBRITE; and




d)         Terms used in the singular shall have the same meaning when used in
the plural and vice versa.




2.   SERVICES




REPRESENTATIVE agrees to submit in writing to POLYBRITE the names of
REPRESENTATIVE Clients it intends to refer to POLYBRITE along with pertinent
information as to the type of transaction, the type and volume of products of
interest to the REPRESENTATIVE Client, the nature and extent of REPRESENTATIVE'S
 contact   and/or  relationship   with  said   REPRESENTATIVE   Client,  the
 level   of anticipated involvement of REPRESENTATIVE in meetings, discussions,
presentations, etc. conducted in connection with the sales effort, and other
information reasonably requested by POLYBRITE.   Within fourteen (14) business
days after receipt of such information, POLYBRITE shall notify REPRESENTATIVE
 in writing of POLYBRITE'S decision, including the reasoning therefore, to grant
or decline REPRESENTATIVE'S exclusivity   with   respect   to   such
 REPRESENTATIVE   Clients.   When   and   if  accepted   in  writing   by
POLYBRITE, in POLYBRITE'S reasonable discretion, pursuant to a signed addendum
hereto (each an "Addendum") approving the REPRESENTATIVE Client, POLYBRITE shall
grant REPRESENTATIVE an exclusive period, not to exceed six months, to continue
communications with such REPRESENTATIVE Client and receive a purchase order for
POLYBRITE Products from such REPRESENTATIVE Client in an agreed minimum  amount.
    All  REPRESENTATIVE  Clients  listed  in  Exhibit  1 shall  be  exclusive
 to REPRESENTATIVE for a period of six months.   If REPRESENTATIVE so
consummates a sale to such REPRESENTATIVE  Client, either under an Addendum  or
Exhibit 1, within said period, POLYBRITE  will grant to REPRESENTATIVE  an
exclusive  right to continue sales to such REPRESENTATIVE  Client  with respect
to POLYBRITE Products for the balance of this Agreement and any extension
thereof, or for such other period as set forth in the Addendum.  An Addendum may
be executed prior to or subsequent to exploratory meetings  with  such
 REPRESENTATIVE   Clients.    POLYBRITE  shall  maintain  the  confidentiality
 of  the information   provided  by  REPRESENTATIVE   regarding  the
 REPRESENTATIVE   Clients  in  a  manner consistent with the provisions of
Section 9 hereof.




3.   COMPENSATION




POLYBRITE agrees to pay REPRESENTATIVE a percentage of the Sales Revenue
generated by REPRESENTATIVE.   The percentage of the Sales Revenue paid to
REPRESENTATIVE will be graduated depending upon the total accumulated Sales
Revenue generated per calendar year at the time of each purchase order submitted
by REPRESENTATIVE'S Clients.




Percentage of monthly Sales

Paid to REPRESENTATIVE:

Accumulated Sales Revenue

generated at time of purchase order:

7%

$0.00 to $5,000,000.00

5%

$5,000,000.01 and above




The percentage of monthly Sales Revenue paid to REPRESENTATIVE shall be
determined on the date POLYBRITE receives each purchase order from each
REPRESENTATIVE Client. Compensation shall be paid to REPRESENTATIVE on the
thirtieth (30th) day of each month with respect to the Sales Revenue received by
POLYBRITE from approved REPRESENTATIVE Clients during the immediately preceding
month.

4.   AGREEMENT TERM AND TERMINATION




(a) The initial term (the "Initial  Term") of this Agreement shall commence on
the Effective Date, and shall be in effect for a period of  eight (8) years,
subject to the provisions of Section 12 hereof.  The Agreement shall terminate
automatically after the Initial Term.  Upon written agreement signed by both
parties hereto, the Initial Term may be renewed for successive twelve (12) month
renewal periods thereafter.




(b) Either party may terminate this Agreement at any time, due to the material
breach of the other party, if said breach is not cured within thirty (30) days
of written notice thereof.




(c) Either party may terminate this Agreement immediately upon written notice to
the other party if the other party shall:   (i) file a voluntary  petition in
bankruptcy or be the subject  of an involuntary  petition  in bankruptcy  which
 is  not  dismissed  within  thirty  (30)  days  of  the  date  of  filing;
   (ii)  be  voluntarily  or involuntarily  dissolved;  or (iii) have a
receiver,  trustee or other  Court  officer  appointed  for its property  in
connection with any such bankruptcy proceeding, liquidation or insolvency
proceeding.




(d) POLYBRITE may terminate this Agreement immediately upon written notice in
the event there is a substantial change in the management or geographical
location of REPRESENTATIVE which POLYBRITE, in POLYBRITE'S  sole discretion,
deems adverse to its interest.




(e) POLYBRITE may terminate this Agreement at any time, with immediate effect,
upon written notice, in the event of fraud, misconduct or malfeasance  on the
part of Representative,  which is detrimental  to the interest of POLYBRITE.




(f) Notwithstanding anything contained herein to the contrary, POLYBRITE and
REPRESENTATIVE shall each have the right to terminate,  in good faith, this
Agreement in its entirety at any time, in their sole discretion, by giving
thirty (30) days written notice to the other party.




5.   SALES REVENUE




Sales   revenue   received

as   a   result

of   transactions   described in Section 1(b) shall be paid to REPRESENTATIVE as
received by POLYBRITE regardless of any termination or expiration of term under
Section 4 above.




6.   PRICING AND PRICE CHANGES




POLYBRITE reserves the right and sole discretion, to change prices at any time
and from time to time, and REPRESENTATIVE  shall take no orders for POLYBRITE
Products, and no orders taken by REPRESENTATIVE on behalf of POLYBRITE shall be
binding upon POLYBRITE unless and until confirmed in writing by POLYBRITE.




7.   PURCHASE ORDERS




(a) No purchase orders of REPRESENTATIVE or any REPRESENTATIVE Client shall be
binding upon POLYBRITE until accepted by an authorized agent of POLYBRITE in
writing at its general office in Naperville, Illinois.   Except as otherwise
agreed in writing by POLYBRITE, an order may not be canceled by REPRESENTATIVE
or REPRESENTATIVE Client after it has been accepted   All sales shall be subject
to the provisions of this Agreement and shall not be subject to the terms and
conditions contained in any purchase

order  of  REPRESENTATIVE   or  REPRESENTATIVE   Client,  except  insofar  as
 any  such  purchase  order establishes the quantity of products to be sold.
 Upon acceptance by POLYBRITE  of any purchase order, and payment  terms
 acceptable  to POLYBRITE,  POLYBRITE  shall  issue  a confirmation  of
 acceptance  and  an estimated delivery date for such purchase order, subject to
such reasonable allocation as, in the sole judgment of POLYBRITE, may be
necessary or equitable in the event of any shortages of the products ordered.




(b)  REPRESENTATIVE may present to POLYBRITE proforma purchase orders for
pre-approval of volume, pricing, payment terms and delivery date prior to
presentment of a purchase order pursuant to Section

6(a) above.  POLYBRITE  shall  confirm  its  determination  to  accept  such
 proforma  purchase  order,  in  its

reasonable discretion, within fourteen (14) business days of receipt by
POLYBRITE,  and POLYBRITE  shall thereby  be  bound  to  accept  the final
 purchase  order  reflecting  identical  terms  as  the  respective  proforma
purchase  order.  Acceptance  by POLYBRITE  of  the respective  final  purchase
 order  shall  be subject  to the provisions of this Agreement and terms of
POLYBRITE'S  customary sales confirmation.




8.   INDEMNIFICATION




POLYBRITE agrees to defend, indemnify and hold REPRESENTATIVE,  its officers,
directors, agents and employees, harmless against all costs, expenses and losses
(including reasonable attorney's  fees) incurred through claims of third parties
against REPRESENTATIVE  based on a breach by POLYBRITE of any representation
 and warranty  made in this Agreement  and for any claims  made against
 REPRESENTATIVE related to warranty or product liability for POLYBRITE Products,
provided that REPRESENTATIVE  makes no written or substantiated oral promises,
representations or warranties to any customer or prospective customer
inconsistent with POLYBRITE'S  product specifications and standard product
warranties.




REPRESENTATIVE  agrees to defend, indemnify and hold POLYBRITE, its officers,
directors, agents and employees, harmless against all costs, expenses and losses
(including reasonable attorney's  fees) resulting from or arising in connection
with, a breach by REPRESENTATIVE of any provision of this Agreement.




9.   CONFIDENTIAL AND PROPRIETARY INFORMATION AND PROPERTY




REPRESENTATIVE  acknowledges that during the term of this Agreement,
REPRESENTATIVE shall obtain Confidential Information and/or trade secrets and,
accordingly, REPRESENTATIVE  agrees that during the term of this Agreement and
for a period of three (3) years thereafter, REPRESENTATIVE  shall not disclose
any  such  Confidential   Information  to  third  parties  without  the  prior
 written  consent  of  POLYBRITE. "Confidential Information" shall include all
tangible or intangible trade secrets, in any form,  that POLYBRITE considers to
be proprietary or confidential, including, without limitation, any and all
technical and non-technical information   including  patent,  copyright,  trade
 secret,  and  proprietary   information,  techniques,   sketches, drawings,
 models,  prototypes,  inventions,  know-how,  process,  apparatus,  equipment,
 algorithms,  software programs,  software source documents,  and formula
related to the current, future and proposed  products and services of such
party, and includes, without limitation, POLYBRITE'S  information concerning
research, experimental   work,  development,   design   details   and
  specifications,   engineering,   financial   information, procurement
requirements,  purchasing, manufacturing,  customer and advertiser information
and lists, business forecasts,  sales  and merchandising  and marketing  plans
 and information,  or other  materials  which  may  be referenced or marked by
POLYBRITE  as proprietary and/or confidential of POLYBRITE,  that is not readily
available  to the general  public  or that may be  a benefit  to a competitor
 or an entity seeking  to become  a competitor of POLYBRITE. "Confidential
Information" also includes proprietary or confidential information of any third
party that may disclose Confidential Information in the course of such party's
business.




Information shall not be considered Confidential Information if it is:




a)

Already known to the public in the form received from the disclosing;

b)

Subsequently  made  known  to  the  public  without  violation  of  this
 Agreement  or  any  other applicable protective agreement by the receiving
party;

c)

Received  from  or  disclosed  by  a 3rd  party  without  breach  of  this
 Agreement  or  any  other applicable protective agreement by the receiving
party; and/or

d)

Already  known  by  the  receiving  party  without  violation  of  this
 Agreement  or  any  other applicable protective agreement by the receiving
party.




Enforcement of this provision shall include the right to temporary and permanent
injunctive relief as well as monetary damages.







10.

COMPETITIVE PRODUCTS




POLYBRITE agrees that during the term of this Agreement, REPRESENTATIVE may, and
enter into agreements with other manufacturers to, market, sell, distribute,
manufacture, develop and/or help develop products, which are either directly or
indirectly competitive with the POLYBRITE Products.




11.

INSURANCE




Upon written request by REPRESENTATIVE, POLYBRITE shall provide REPRESENTATIVE a
copy of POLYBRITE'S product liability insurance binder or certificate.




12.

SURVIVING PROVISIONS




All nondisclosure, non-competition and indemnification obligations under this
Agreement shall survive the termination of this Agreement. To the extent set
forth in the relevant Addendum, REPRESENTATIVE'S compensation with respect to
any REPRESENTATIVE Client shall survive termination of this Agreement.




13.

INDEPENDENT CONTRACTOR




REPRESENTATNE shall not represent itself as POLYBRITE, make any representations
or enter into any agreements on behalf of POLYBRITE, nor register the name or
trade names of POLYBRITE for REPRESENTATIVE'S own use.  REPRESENTATIVE  is
prohibited from entering into any agreements with third  parties  based  in
 whole  or  part  on  this  Agreement.     The  relationship  of  REPRESENTATNE
  to POLYBRITE  shall be  solely that  of  independent  contractor  selling
POLYBRITE  Products  under POLYBRITE'S brand names. REPRESENTATIVE  shall not
conduct business as a lighting manufacturer and shall not be an employee of
POLYBRITE, no employee withholdings, taxes, or other amounts shall be withheld
from amounts paid or owing to REPRESENTATNE pursuant to this Agreement.
  REPRESENTATIVE  shall not be entitled to receive any employee benefits from
POLYBRITE,  including, without limitation,  vacation, sick leave, insurance,
pension or profit sharing.  No agency relationship shall exist between POLYBRITE
 and REPRESENTATNE, neither POLYBRITE nor REPRESENTATNE shall have any authority
to act for or bind the other and nothing in this Agreement or the relationship
between POLYBRITE and REPRESENTATIVE shall be construed to create any joint
venture or partnership relationship.   Any reimbursement  for travel and other
related expenses shall be by the prior written agreement of the parties.




14.

NO FURTHER COMMITMENTS




This Agreement applies only to transactions between POLYBRITE and REPRESENTATNE
Clients. REPRESENTATIVE Clients  referred  to POLYBRITE  shall  be specified  in
writing and  shall  be subject  to Addenda  as  set  forth  in  this  Agreement.
   Nothing  in  this  Agreement  shall  be  construed  as  creating  any
obligation by either party to enter into a business relationship with the other
party, or an obligation on the part of POLYBRITE  to refrain  from  entering
 into any business  relationship  with any third  party or conducting business
using its own employees.




15.

DISPUTE RESOLUTION




Except as provided herein, no civil action with respect to any dispute, claim or
controversy arising out of or relating to this Agreement may be commenced until
the matter has been submitted to JAMS for mediation. Either  party  may
 commence  mediation  by  providing  to  JAMS  and  the  other  party  a
 written  request  for mediation, setting forth the subject of the dispute and
the relief requested. The parties will cooperate with JAMS and with one another
in selecting a mediator from JAMS panel of neutrals, and in scheduling the
mediation proceedings. The parties covenant that they will participate in the
mediation in good faith, and that they will share equally in its costs. All
offers, promises,  conduct and statements,  whether oral or written, made in the
course  of  the  mediation  by  any of  the parties,  their  agents,  employees,
 experts  and  attorneys,  and  by the mediator and any JAMS employees, are
confidential, privileged and inadmissible for any purpose, including
impeachment,  in  any  litigation  or  other  proceeding  involving  the
 parties,  provided  that  evidence  that  is otherwise admissible or
discoverable shall not be rendered inadmissible  or non-discoverable  as a
result of its use in the mediation. Either party may seek equitable relief prior
to the mediation  to preserve the status quo pending the completion of that
process. Except for such an action to obtain equitable relief, neither party may
commence a civil action with respect to the matters submitted  to mediation
until after the completion of the initial mediation session, or 45 days after
the date of filing the written request for mediation, whichever occurs first.
Mediation may continue after the commencement of a civil action, if the parties
so desire. The provisions of this Clause may be enforced by any Court of
competent jurisdiction, and the party seeking enforcement shall be entitled to
an award of all costs, fees and expenses, including attorneys'  fees, to be paid
by the party against whom enforcement is ordered.




16.

NOTICES




Any notices required or permitted hereunder shall be sent by prepaid United
States Certified Mail, return receipt  requested,  or  overnight  delivery
 service  (return  receipt  requested),  to the  parties  at their  respective
addresses as set forth herein, or shall be sent by facsimile to the parties at
the facsimile numbers set forth below. Subject to the immediately  following
sentence, any such notices shall be effective upon receipt.   Any notices that
 are transmitted  by facsimile  shall  subsequently  be  transmitted  by first
 class  United  States mail  to the receiving party at the address set forth
below. Each party shall notify the other party of any change in its address in
accordance with the provisions of this paragraph.




1.

If to REPRESENTATIVE:

LED Lighting Company

4000 Bridgeway, Suite 400

Sausalito, California 94965

Telephone: (877) 823-0653




2.   If to POLYBRITE:




Polybrite International, Inc.

1751 West Diehl Road, Suite 110

Naperville, Illinois 60563

ATTN: Carl Scianna, President & CEO, Phone:  (630) 717-6700

Fax:  (630) 717-4955




With a copy to:




PolyBrite International, Inc.

1751 West Diehl Road

Suite 110

Naperville, Illinois 60563

ATTN: Legal Department




17.

ASSIGNABILITY/CHANGE IN OWNERSHIP/NO THIRD PARTY BENEFICIARY




This Agreement is made for the sole and exclusive benefit of POLYBRITE  and
REPRESENTATIVE and is not intended to benefit any third party.  No such third
party may claim right or benefit or seek to enforce any  term  or  provision  of
 this  Agreement.    REPRESENTATIVE   shall  not  assign,  in  whole  or  part,
 this Agreement or any rights or obligations hereunder. Any  representations  or
 agreements  made  by  REPRESENTATIVE   in  violation  of  these prohibitions
shall be null and void.  This Agreement is personal to REPRESENTATIVE  and may
not be sold, assigned, delegated or transferred (in whole or in part) by
REPRESENTATIVE  without the written consent of POLYBRITE.  REPRESENTATIVE  shall
promptly notify POLYBRITE of any substantial change in the nature or ownership
of REPRESENTATIVE'S business.  In the event of a material change in the
ownership or control of REPRESENTATIVE, or in the event of the sale by
REPRESENTATIVE  of that portion of the business operation which includes all or
most of the Products, and POLYBRITE has not consented to that change or sale,
then this Agreement may be terminated  at any time thereafter  by POLYBRITE
 upon written notice given at least thirty (30) days in advance of the effective
date of termination.  POLYBRITE may assign this Agreement to any subsidiary or
holding corporation, or to any entity purchasing control of POLYBRITE.   In the
event of a merger, consolidation, or sale of all or substantially all of the
assets of POLYBRITE,  the successor entity will assume the rights, duties and
liabilities of POLYBRITE;  and REPRESENTATIVE  will remain bound by the terms of
this Agreement.




18.

SEVERABILITY




All provisions of this Agreement are intended to be interpreted and construed in
a manner to make such provisions  valid  and  enforceable.    In  the  event
 that  any  one  or  more  of  the  provisions  contained  in  this Agreement
shall be held to be invalid, illegal or unenforceable, in any respect under any
law, such provision(s) shall be deemed severable, and the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected, prejudiced or impaired thereby.  If there is a conflict between any
part of this Agreement and any present or future law, this Agreement shall be
curtailed only to the extent necessary to bring it within the requirements of
that law.




19.

ENTIRE AGREEMENT/AMENDMENTS




This Agreement and attached schedules contain the full and complete
understanding of the parties and constitutes the entire agreement between the
parties.  The captions of the sections of this Agreement are inserted only for
convenience and shall not be considered in construing this Agreement.   This
Agreement cancels and supersedes all prior and existing agreements,
representations, promises, warranties (express or implied), or any other
arrangements by POLYBRITE and REPRESENTATIVE,  whether oral or written, relating
to the subject matter hereof; and such prior agreements or arrangements are
hereby deemed terminated by mutual consent of the parties; provided, however,
POLYBRITE AND REPRESENTATIVE agree that the Non-Exclusive Distributor Agreement
dated May 30, 2013 between the parties shall remain in full force and effect and
shall not be terminated by this Agreement.  No amendment, modification or waiver
of any part of this Agreement shall be deemed effective unless and until
executed in writing by POLYBRITE and REPRESENTATIVE.   If there is a foreign
language translation of this Agreement, the English version shall be the
governing language.




20. WAIVER OF BREACH




The waiver or failure of either party to enforce  the terms of this Agreement in
one instance shall not constitute a waiver of said party's rights under this
Agreement with respect to other violations.




21. CHOICE OF LAW AND FORUM SELECTION




This Agreement shall be governed by and construed in accordance with the
internal laws of the state of Illinois, without regard to conflicts of law
rules.   Enforcement of injunctive enforcement allowed herein, and any disputes
arising under or in connection with this Agreement shall be litigated, if at
all, solely in a state court of general jurisdiction  located in Cook County,
Illinois, or the federal court located in Cook County, Illinois, and
jurisdiction  is hereby conferred upon such courts.   In connection therewith,
each party hereby agrees to submit to the jurisdiction of such courts and to
waive any possible defense of forum non conveniens and/or lack of personal
jurisdiction before such court.




The parties agree that money damages may not be an adequate remedy for any
breach of this Agreement by REPRESENTATIVE  and that, in addition to any other
relief afforded by law, POLYBRITE shall be entitled to specific performance and
injunctive or other equitable relief as a remedy for any such breach.
   Injunctive relief is specifically agreed to by the parties as appropriate in
any breach of Sections 8 and 9 of this Agreement. The parties further agree that
all remedies made available by any provision of this Agreement shall be proper
modes of relief and are not to be considered mutually exclusive remedies of one
another.




TO THE EXTENT  PERMITTED  BY APPLICABLE  LAW, IN NO EVENT SHALL EITHER  PARTY
 BE LIABLE TO THE OTHER PARTY UNDER ANY LEGAL THEORY FOR ANY INDIRECT, SPECIAL,
INCIDENTAL,  CONSEQUENTIAL  OR  PUNITIVE  DAMAGES,  OR  ANY  DAMAGES  FOR  LOSS
 OF PROFITS,   REVENUE   OR  BUSINESS,   EVEN   IF  SUCH  PARTY   HAS  BEEN
  ADVISED   OF  THE POSSIBILITY OF SUCH DAMAGES.




22. ANTI-BRIBERY AND FEDERAL CORRUPT PRACTICES ACT




22.1     REPRESENTATIVE   shall  fully  comply  with  the  Foreign  Corrupt
 Practices  Act  of  1977 ("FCPA"), 15 U.S.C. §§ 78dd 1, et seq., and all other
applicable foreign and domestic anti-bribery laws. REPRESENTATIVE  verifies that
it has not, and will not, directly or indirectly, pay, offer, or promise to pay
(or authorize to pay or offer) any money or anything of value to a "foreign
official" in connection with obtaining or retaining business  or work for or
with POLYBRITE.    A "foreign  official" means any officer, employee,  or agent
of a foreign government, a public international organization, or any department
or agency thereof, or any person acting in an official capacity.  REPRESENTATIVE
 acknowledges and understands that it shall comply fully with the anti-bribery
provisions of the FCPA and shall provide to POLYBRITE a certification regarding
REPRESENTATIVE's compliance with the FCPA and all other applicable foreign and
domestic anti-bribery laws.




22.2     REPRESENTATIVE also agrees that POLYBRITE,  in its sole discretion,
shall be able to review any documents, including financial records, regarding
any subject matter of this agreement in the event that POLYBRITE decides  to
review REPRESENTATIVE's compliance  with the FCPA, or other applicable  anti­
bribery laws.




22.3     Should  REPRESENTATIVE  enter  into  any subcontract  relating  to  the
subject  matter  of this agreement, REPRESENTATIVE  shall immediately:  (a)
notify POLYBRITE  of the subcontractor  agreement, (b)  provide  POLYBRITE  with
 any  agreement(s)  with  the  subcontractor,  and  (c)  include  in  any  of
 the subcontractor agreement(s) that the subcontractor agrees to comply with the
above requirements concerning the FCPA and anti-bribery laws, and POLYBRITE's
right to conduct financial reviews.




23. COUNTERPARTS







This Agreement may be executed in counterparts, and may be delivered by
electronic transmission by facsimile or in PDF, each of which will be deemed an
original and all of which together shall constitute one and the same Agreement.







IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.




Polybrite International, Inc.

LED Lighting Company




       

   By: /s/ Carl Scianna

By: /s/ Kevin Kearney

Carl Scianna

     Kevin Kearney

Its: President and CEO

    Its: President and CEO















